PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,286,307
Issue Date: 2022 Mar 29
Application No. 16/061,103
Filing or 371(c) Date: 11 Jun 2018
Attorney Docket No. D0617.70110US01 
:
:
:            ON REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:
:


This is a response to patentee’s “PETITION FOR REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT FOR PATENT” filed April 27, 2022, requesting that the Office correct the patent term adjustment (PTA) from 270 days to 374 days.  

The Office has redetermined the PTA to be 345 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On March 29, 2022, the Office determined that patentee was entitled to 270 days of PTA. 

On April 27, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 374 days.

DECISION

Upon review, the Office finds that patentee is entitled to 345 days of PTA.

Patentee and the Office agree as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period applicant delay under 37 CFR 1.704. 

“A” Delay
 
The patentee and the Office are in agreement regarding the 372 days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 221 days under 37 CFR 1.703(a)(1), beginning August 12, 2019, the day after the date fourteen months after the date the application commenced the national stage and ending March 19, 2020, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed
A period of 14 days under 37 CFR 1.703(a)(2), beginning October 20, 2020, the day after the date four months after the date a reply was filed and ending November 2, 2020, the date a final Office action was mailed;
A period of 137 days under 37 CFR 1.703(a)(5), beginning on July 4, 2021, the day after the date four months after the date a reply (a request for continued examination (RCE)) was filed and ending November 17, 2021, the date a notice of allowance under 35 U.S.C. 151 was mailed.
 
   
“B” Delay 
  
The Office has determined that the number of days of “B” delay is 31.

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application commencement and issuance is 1388 days, which is the number of days beginning June 11, 2018, the date the application commenced the national stage and ending March 29, 2022, the date of patent issuance.

The time consumed by continued examination is 260 days.  The time consumed by continued examination includes the following period(s): 
A period of 260 days, beginning March 3, 2021 (the filing date of the RCE) and ending November 17, 2021 (the mailing date of the notice of allowance).
 
The number of days beginning on the commencement date (June 11, 2018) and ending on the date three years after the filing date (June 11, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (260 days) from the length of time between the application filing date and issuance (1388 days) is 1128 days, which exceeds three years (1097 days) by 31 days.  Therefore, the period of “B” delay is 31 days.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 


Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 58 (29+29) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 29 day period pursuant to 37 CFR 1.704(b) from February 3, 2021, the day after the date three months after the date an Office action was mailed, to March 3, 2021 the date a response (an RCE) was filed; 
A 29 day period pursuant to 37 CFR 1.704(c)(10) in connection with the submission of an amendment under 37 CFR 1.312 or other paper filed after a notice of allowance is given, other an RCE or a paper expressly requested by the Office, after a notice of allowance is given. In connection with the amendment under 37 CFR 1.312 filed December 16, 2021, 29 days after the day after the date a notice of allowance was mailed. 

The Office previously assessed a period of delay of 137 days, from the date the paper was filed until the date the application issued as patent. 
Patentee asserts that there should be no reduction in connection with this paper. Patentee’s argument has been considered but is not persuasive. The paper filed December 16, 2021 included a request to correct or update the applicant’s name as well as corrections to an inventor’s address.

MPEP 2732 states, in pertinent part:  

The submission of the following papers after a "Notice of Allowance" is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability;" (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office).

Under 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d).

While the change of address is not considered a “failure to engage” the submission of a request to correct or change the applicant name is not among the types of papers which is not considered a “failure to engage”. Rather, a request to correct or change the applicant most closely resembles a request to correct or change inventorship, which is a type of paper which will be considered a failure to engage in reasonable efforts to conclude processing or examination. This paper was not expressly requested by the Office.  

37 CFR 1.704(c)(10) was modified, for applications filed on after May 29, 2020 in which a notice of allowance was mailed on or after July 16, 2020, to  indicate that the submission of an amendment or other paper under § 1.312, other than a paper expressly requested by the Office or a request for continued examination (RCE), after a notice of allowance has been given or allowed, will result in a reduction beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment under § 1.312 or other paper was filed. 

Therefore, a delay of 29 days, from November 18, 2021, the day after the date the notice of allowance was mailed until December 16, 2021, the date the amendment under 37 CFR 1.312 or other paper was filed, is warranted. The period of reduction of 104 days is removed and replaced with a 29 day period of reduction. 
 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
372 + 31 + 0 – 0- 58  =  345 days

Patentee’s Calculation:

372 + 31 + 0 – 0 - 29 =  374 days
CONCLUSION

The Office affirms that patentee is entitled to three hundred forty-five (345) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 372 + 31 + 0 – 0  – 58 = 345 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to three hundred forty-five (345) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction